Exhibit 10.43

EXECUTION COPY

 

 

$350,000,000

CREDIT AGREEMENT

among

SYNOPSYS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

HSBC BANK USA, N.A.

and

UNION BANK, N.A.,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 14, 2011

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Co-Lead Arrangers and Co-Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

              DEFINITIONS      1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      15   

1.3

  Currency Conversion      16   

SECTION 2.

              AMOUNT AND TERMS OF REVOLVING COMMITMENTS      17   

2.1

  Revolving Commitments      17   

2.2

  Procedure for Revolving Loan Borrowing      17   

2.3

  Swingline Commitment      18   

2.4

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      19   

2.5

  Facility Fees, etc.      20   

2.6

  Termination or Reduction of Revolving Commitments      20   

2.7

  Additional Revolving Commitments      21   

2.8

  Prepayments      21   

2.9

  Conversion and Continuation Options      22   

2.10

  Limitations on Eurodollar Tranches      23   

2.11

  Interest Rates and Payment Dates      23   

2.12

  Computation of Interest and Fees      24   

2.13

  Inability to Determine Interest Rate      24   

2.14

  Pro Rata Treatment and Payments      25   

2.15

  Requirements of Law      26   

2.16

  Taxes      29   

2.17

  Indemnity      31   

2.18

  Change of Lending Office      32   

2.19

  Replacement of Lenders      32   

2.20

  Release of Subsidiary Guarantor      32   

2.21

  Judgment Currency      33   

2.22

  Foreign Currency Exchange Rate      33   

2.23

  Defaulting Lenders      33   

SECTION 3.

              REPRESENTATIONS AND WARRANTIES      35   

3.1

  Financial Condition      35   

3.2

  No Change      35   

3.3

  Existence; Compliance with Law      35   

3.4

  Power; Authorization; Enforceable Obligations      35   

3.5

  No Legal Bar      36   

3.6

  Litigation      36   

3.7

  No Default      36   

3.8

  Ownership of Property; Liens      36   

3.9

  Intellectual Property      36   

3.10

  Taxes      36   

3.11

  Federal Regulations      36   

3.12

  Labor Matters      37   

3.13

  ERISA      37   

 

ii



--------------------------------------------------------------------------------

  3.14

  Investment Company Act; Other Regulations      37   

  3.15

  Use of Proceeds      37   

  3.16

  Environmental Matters      37   

  3.17

  Accuracy of Information, etc.      37   

  3.18

  Solvency      38   

SECTION 4.

              CONDITIONS PRECEDENT      38   

4.1

  Conditions to Initial Extension of Credit      38   

4.2

  Conditions to Each Extension of Credit      39   

SECTION 5.

  AFFIRMATIVE COVENANTS      39   

5.1

  Financial Statements      39   

5.2

  Certificates; Other Information      40   

5.3

  Payment of Obligations      41   

5.4

  Maintenance of Existence; Compliance      41   

5.5

  Maintenance of Property; Insurance      41   

5.6

  Inspection of Property; Books and Records; Discussions      41   

5.7

  Notices      41   

5.8

  Environmental Laws      42   

5.9

  New Significant Subsidiaries      42   

SECTION 6.

              NEGATIVE COVENANTS      42   

6.1

  Financial Condition Covenants      42   

6.2

  Subsidiary Indebtedness      43   

6.3

  Liens      44   

6.4

  Fundamental Changes      45   

6.5

  Transactions with Affiliates      46   

6.6

  Changes in Fiscal Periods      46   

6.7

  Lines of Business      46   

6.8

  Material Acquisitions      46   

SECTION 7.

              EVENTS OF DEFAULT      47   

7.1

  Events of Default      47   

7.2

  Annulment of Defaults      49   

SECTION 8.

              THE AGENTS      49   

8.1

  Appointment      49   

8.2

  Delegation of Duties      49   

8.3

  Exculpatory Provisions      49   

8.4

  Reliance by Administrative Agent      50   

8.5

  Notice of Default      50   

8.6

  Non-Reliance on Agents and Other Lenders      50   

8.7

  Indemnification      51   

8.8

  Agent in Its Individual Capacity      51   

8.9

  Successor Administrative Agent      51   

  8.10

  Co-Syndication Agents      52   

 

iii



--------------------------------------------------------------------------------

SECTION 9.

              GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS      52   

9.1

  Guarantee      52   

9.2

  No Subrogation      53   

9.3

  Amendments, etc. with respect to the Obligations; Waiver of Rights      53   

9.4

  Guarantee Absolute and Unconditional      54   

9.5

  Reinstatement      54   

SECTION 10.

              MISCELLANEOUS      55   

10.1

  Amendments and Waivers      55   

10.2

  Notices      56   

10.3

  No Waiver; Cumulative Remedies      57   

10.4

  Survival of Representations and Warranties      57   

10.5

  Payment of Expenses and Taxes      57   

10.6

  Successors and Assigns; Participations and Assignments      58   

10.7

  Adjustments; Set-off      61   

10.8

  Counterparts      61   

10.9

  Severability      61   

  10.10

  Integration      61   

  10.11

  GOVERNING LAW      61   

  10.12

  Submission To Jurisdiction; Waivers      62   

  10.13

  Acknowledgements      62   

  10.14

  Releases of Guarantees      62   

  10.15

  Confidentiality      63   

  10.16

  WAIVERS OF JURY TRIAL      63   

  10.17

  USA Patriot Act      63   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:      1.1A   Revolving Commitments    6.2(d)   Existing Indebtedness
   6.3(f)   Existing Liens    EXHIBITS:      A   Form of Guarantee Agreement   
B   Form of Closing Certificate    C   Form of Assignment and Assumption    D  
Form of Exemption Certificate    E-1   Form of New Lender Supplement    E-2  
Form of Increased Revolving Commitment Activation Notice    F   Joinder
Agreement   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of October 14, 2011, among
SYNOPSYS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), HSBC BANK
USA, N.A. and UNION BANK, N.A., as co-documentation agents (in such capacity,
the “Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent.

W I T N E S S E T H:

In consideration of the premises and the mutual agreements contained herein, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate, respectively.

“ABR Loans”: Revolving Loans the rate of interest applicable to which is based
upon the ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affected Foreign Currency”: as defined in Section 2.13(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment (including any Swingline
Commitment) then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 2.21(b).

“Applicable Margin”: for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption, “
Applicable Margin for Eurodollar Loans”, “ Applicable Margin for ABR Loans” or
“Facility Fee Rate”, as the case may be, based upon the Consolidated Leverage
Ratio as of the most recent determination thereof:

 

Category

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for ABR
Loans

 

Facility Fee Rate

1

  ³ 2.25x   1.200%   0.200%   0.300%

2

  ³ 1.50x but < 2.25x   1.125%   0.125%   0.250%

3

  ³ 0.75 but < 1.50x   1.050%   0.050%   0.200%

4

  < 0.75x   0.975%   0.000%   0.150%

For purposes of the foregoing, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
that is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph; if any
financial statements referred to above are not delivered within the time periods
specified in Section 5.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the Consolidated
Leverage Ratio shall be deemed to be in Category 1. In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall be deemed to be in Category 1.

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the corrected financial statements for such Applicable
Period, (ii) the Applicable Margin shall be determined as if the Category number
for such higher Applicable Margin were applicable for such Applicable Period,
and (iii) the Borrower shall within three (3) Business Days of demand thereof by
the Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 9.6(b).

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Administrative Agent, substantially in the
form of Exhibit C.

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

“Business”: as defined in Section 3.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market; provided, further, when used in connection with Eurodollar
Loans denominated in Foreign Currencies, the term “Business Day” shall also
exclude any day on which commercial banks in London are authorized or required
by law to close and any day on which TARGET (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

“Calculation Date”: means (a) the second Business Day preceding each date on
which a Multicurrency Loan is to be made and (b) the last Business Day of each
calendar quarter unless, during the five Business Days period prior to such
Business Day of such calendar quarter, a Calculation Date occurred pursuant to
clause (a) of this definition.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

3



--------------------------------------------------------------------------------

capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) cash equivalents, short-term investments and long-term
marketable securities characterized as such on the Borrower’s consolidated
balance sheet; and (b) other investments made by the Borrower in accordance with
such written investment policies as are approved by the Borrower’s board of
directors and have been provided to the Administrative Agent prior to the
Closing Date.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) a “change in control” (or any
other defined term having a similar purpose) as defined in the documents
governing any other Indebtedness of the Borrower or its Subsidiaries the
outstanding principal amount of which exceeds in the aggregate $75,000,000.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is October 14, 2011.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Lead Arrangers”: J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, each in its capacity as a
Co-Lead Arranger under this Agreement.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2011 and furnished to certain Lenders.

“Consolidated EBITDA”: for any period, the consolidated net income (or loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) consolidated income tax expense in accordance with GAAP,
(b) consolidated interest expense in accordance with GAAP, including
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Revolving Loans), (c) consolidated depreciation and amortization
expense in accordance with GAAP, (d) non-cash expenses related to stock-based
compensation, (e) non-recurring expenses related to Material Acquisitions and
(f) all other non-cash items outside the ordinary course of business, minus, to
the extent included in the statement of such

 

4



--------------------------------------------------------------------------------

consolidated net income for such period, the sum of (i) interest income in
accordance with GAAP, (ii) non-recurring income related to Material Acquisitions
and (iii) all non-cash items outside the ordinary course of business increasing
consolidated net income for such period; provided, to the extent that, during
any period, the Borrower makes any acquisition of an entity or line of business
that would be a Material Acquisition or Material Disposition of such an entity
or line of business, “Consolidated EBITDA” for such period shall be calculated
after giving pro forma effect to include or exclude, as appropriate, any amounts
attributable to the acquired or disposed of entity or line of business as if the
relevant transactions had been consummated at the beginning of the applicable
period of four full fiscal quarters immediately prior to such acquisition or
disposal.

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Group Members
under stockholders’ equity at such date.

“Consolidated Total Assets”: as of any date, the total assets of the Group
Members as of such date, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Credit Party”: the Administrative Agent, the Swingline Lender or any other
Lender.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations Swingline Loans or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute by such Lender
(specifically identified and including a detailed description of the particular
dispute), (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing

 

5



--------------------------------------------------------------------------------

from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case as is applicable
to the Borrower, any Subsidiary or any of their respective real property.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars and Foreign Currencies for a period equal to
such Interest Period commencing on the first day of such Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (for Eurodollar
Loans denominated in Pounds Sterling, on the first date of such Interest
Period). In the event that such rate does not appear on such page (or otherwise
on such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar or Foreign Currency deposits at or about 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period (for Eurodollar
Loans denominated in Pounds Sterling, on the first date of such Interest Period)
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

6



--------------------------------------------------------------------------------

“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

                  Eurodollar Base Rate                  

1.00 – Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans denominated
in the same currency the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Revolving Loans shall originally have been made on the same day).

“Euros” and “€”: the single currency of participating member states of the
European Monetary Union introduced in accordance with the provisions of Article
109(1)4 of the Treaty of Rome of March 25, 1957 (as amended by the Single
European Act 1986 and the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992 and came into force on November 1, 1993) as amended from time
to time) and as referred to in legislative measures of the European Union for
the introduction of, changeover to or operating of the euro in one or more
member states.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., London time, on such date on the Reuters World
Currency Page for such currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in any event, the Administrative Agent shall provide the Borrower
with reasonable details of the source for such rate.

“Existing Credit Agreement”: the Credit Agreement, dated as of October 20, 2006,
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the
other agents and lenders parties thereto.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

7



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Foreign Currency”: Euros, Yen, Pounds Sterling and lawful currency (other than
Dollars) that is (a) readily available and freely transferable and convertible
into Dollars and (b) is available in the London interbank deposit market. In the
case of any such request with respect to the making of Revolving Loans, such
request shall be subject to the agreement of the Administrative Agent and the
Lenders.

“Foreign Currency Equivalent”: at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee”: the guarantee of the Subsidiary Borrower Obligations provided by
the Borrower pursuant to Section 9.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness or other obligations (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase

 

8



--------------------------------------------------------------------------------

property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not past due incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (provided that, if such Indebtedness of others is non-recourse to the
credit of such Person, then the amount of Indebtedness ascribed to such Person
shall not exceed the fair market value of the property securing such
Indebtedness of others), and (j) for the purposes of Section 7.1(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark

 

9



--------------------------------------------------------------------------------

licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such
Revolving Loan is outstanding and the final maturity date of such Revolving
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Revolving Loan (other than any
Revolving Loan that is an ABR Loan or a Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be paid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) twelve months thereafter, as selected by the Borrower or any
applicable Subsidiary Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders) twelve months thereafter, as selected by the Borrower
or any applicable Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, in the case
of Revolving Loans denominated in Dollars, and 11:00 A.M., London time, in the
case of Multicurrency Loans, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 6.5.

“IRS”: as defined in Section 2.16(e).

“Judgment Currency”: as defined in Section 2.21(b).

“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

10



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes, each
Joinder Agreement and any amendment, waiver, supplement or other modification to
any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document (including,
for avoidance of doubt, each Subsidiary Borrower).

“Margin Stock”: as defined in Regulation U.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property involving the payment of consideration by the Group
Members in an amount in excess of 10% of Consolidated Total Assets (with
Consolidated Total Assets measured as of the end of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1).

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of 10% of Consolidated Total Assets (with Consolidated Total Assets
measured as of the end of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.1).

“Multicurrency Loans”: as defined in Section 2.1(c).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Campus Financing”: any financing in conjunction with a purchase or
structured lease for a potential new Northern California campus.

“New Lender”: as defined in Section 2.7(b).

“New Lender Supplement”: as defined in Section 2.7(b).

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-U.S. Lender”: as defined in Section 2.16(e).

“Notes”: the collective reference to any promissory note evidencing Revolving
Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and any Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower and any Subsidiary Borrower to the Administrative
Agent or to any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or

 

11



--------------------------------------------------------------------------------

in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
outside counsel to the Administrative Agent or to any Lender that are required
to be paid by the Borrower and any Subsidiary Borrower pursuant hereto) or
otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling”: the lawful currency of the United Kingdom.

“Properties”: as defined in Section 3.16(a).

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

12



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, senior vice president or vice president of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Borrower.

“Restricted Payments”: collectively, the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member.

“Revolving Commitment”: as to any Lender, the obligation of such Lender to make
Revolving Loans (including Multicurrency Loans) and participate in Swingline
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $350,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the aggregate principal amount of all Revolving Loans (or the Dollar
Equivalent thereof in the case of Multicurrency Loans) held by such Lender then
outstanding.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments; provided that in the case of Section 2.23 when a Defaulting Lender
shall exist, “Revolving Percentage” shall mean the percentage of the Total
Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Revolving Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Revolving Termination Date”: October 14, 2016.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous United States federal Governmental Authority.

“Significant Subsidiary”: at any time, a Domestic Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X promulgated by the SEC; provided that at no time may Domestic Subsidiaries
of the Borrower that are not Significant Subsidiaries hold, in the aggregate,
more than 20% of (a) the total assets of the Borrower and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year or the
Borrower or (b) the income of

 

13



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year of the Borrower from continuing operations before income taxes,
extraordinary items and the cumulative effect of a change in accounting
principles; provided, further, that the Borrower may, by delivering written
notice to the Administrative Agent, designate any Domestic Subsidiary as a
Significant Subsidiary for the purpose of complying with the foregoing proviso.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (c) such Person will
not have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(b)(ii).

“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.

“Subsidiary Guarantor”: each Significant Subsidiary (excluding any Domestic
Subsidiaries of Foreign Subsidiaries).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any

 

14



--------------------------------------------------------------------------------

combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount not to exceed
$25,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as Lender of
Swingline Loans hereunder.

“Swingline Loan”: a Revolving Loan made pursuant to Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4.

“TARGET”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such clearing system ceases to be operative,
such other clearing system (if any) determined by the Administrative Agent to be
a suitable replacement) for the settlement of payment in Euros.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“United States”: the United States of America.

“Yen” and “¥”: the lawful currency of Japan.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or

 

15



--------------------------------------------------------------------------------

effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (y) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after the change in GAAP or in the application
thereof, then (A) such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (B) the Borrower and the Administrative Agent agree to
enter into good-faith negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such change with the result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such change as if such change had not been made), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time. For purposes of calculations
made pursuant to the terms of this Agreement, GAAP will be deemed to treat
operating and capital leases in a manner consistent with their current treatment
under GAAP as in effect on the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Currency Conversion.

(a) If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Loan Documents to, and any obligations arising under
the Loan Documents in, the currency of that country shall be translated into or
paid in the currency or currency unit of that country designated by the
Administrative Agent and (ii) any translation from one currency or currency unit
to another shall be at the official rate of exchange recognized by the central
bank for conversion of that currency or currency unit into the other, rounded up
or down by the Administrative Agent as it deems appropriate.

(b) If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines such amendment to be necessary to reflect the change in
currency and to put the Lenders in the same position, so far as possible, that
they would have been in if no change in currency had occurred.

 

16



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans in Dollars (together with the Swingline Loans and
Multicurrency Loans, “Revolving Loans”) to the Borrower and any Subsidiary
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the aggregate principal amount of the Swingline
Loans then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower and any
Subsidiary Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and any Subsidiary
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.9.

(b) The Borrower and any Subsidiary Borrower shall repay all outstanding
Revolving Loans made to it on the Revolving Termination Date.

(c) Subject to the terms and conditions hereof, each Lender severally agrees,
from time to time during the Revolving Commitment Period, to make revolving
credit loans denominated in one or more Foreign Currencies (“Multicurrency
Loans”) to the Borrower and any Subsidiary Borrower in an aggregate principal
amount (based on the Dollar Equivalent of such Multicurrency Loans) at any one
time outstanding which, when added to such Lender’s Revolving Percentage of the
aggregate principal amount of the Swingline Loans then outstanding, shall not
exceed the amount of such Lender’s Revolving Commitment. The Borrower and any
Subsidiary Borrower shall not request and no Lender shall be required to make
any Multicurrency Loan if, after making such Multicurrency Loan the Total
Revolving Extensions of Credit shall exceed the Total Revolving Commitments then
in effect. During the Revolving Commitment Period, the Borrower and any
Subsidiary Borrower may borrow, prepay and reborrow Multicurrency Loans, in
whole or in part, all in accordance with the terms and conditions hereof. All
Multicurrency Loans shall be Eurodollar Loans.

2.2 Procedure for Revolving Loan Borrowing.

(a) The Borrower and any Subsidiary Borrower may borrow under the Revolving
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Borrower and such Subsidiary Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 11:00 A.M., New York City time, (a) three Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower or the relevant Subsidiary Borrower,

 

17



--------------------------------------------------------------------------------

borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.4. Upon receipt of any such notice from the Borrower or
the relevant Subsidiary Borrower, the Administrative Agent shall promptly notify
each Lender thereof. Each Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower or the relevant Subsidiary Borrower at the Funding Office prior to
12:00 Noon, New York City time, on the Borrowing Date requested by the Borrower
or the relevant Subsidiary Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
or the relevant Subsidiary Borrower by the Administrative Agent crediting the
account of the Borrower or such Subsidiary Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.

(b) The Borrower and any Subsidiary Borrower may borrow Multicurrency Loans
during the Revolving Commitment Period on any Business Day, provided that the
Borrower and such Subsidiary Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., London time, three Business Days prior to the requested
Borrowing Date), specifying (i) the requested Borrowing Date, (ii) the
respective amounts of each Multicurrency Loan in each Foreign Currency and
(iii) the respective lengths of the initial Interest Period therefor. Each
Multicurrency Loan shall be in an amount equal to (x) in the case of
Multicurrency Loans denominated in Euros, €1,000,000 or a whole multiple of
€100,000 in excess thereof, (y) in the case of Multicurrency Loans denominated
in Yen, ¥100,000,000 or a whole multiple of ¥10,000,000 in excess thereof and
(z) in the case of any other Foreign Currency, such amount as shall have been
agreed by the Borrower and approved by the Administrative Agent and the Lenders.
Upon receipt of any such notice from the Borrower or the relevant Subsidiary
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower or the
relevant Subsidiary Borrower at the Funding Office prior to 12:00 Noon, London
time, in each case, on the Borrowing Date requested by the Borrower or such
Subsidiary Borrower in funds immediately available in the relevant Foreign
Currency to the Administrative Agent. Such borrowing will then be made available
to the Borrower or the relevant Subsidiary Borrower by the Administrative Agent
crediting the account of the Borrower or such Subsidiary Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent or by wire transfer of such amounts to an account
designated in writing by the Borrower or such Subsidiary Borrower to the
Administrative Agent in connection with the relevant borrowing.

2.3 Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower and
any Subsidiary Borrower under the Revolving Commitments from time to time during
the Revolving Commitment Period by making swing line loans in Dollars
(“Swingline Loans”) to the Borrower and any Subsidiary Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the Borrower and any Subsidiary Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero and (iii) Swingline
Loans shall be available only in Dollars. During the Revolving Commitment
Period, the Borrower and any Subsidiary Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.

 

18



--------------------------------------------------------------------------------

(b) The Borrower shall repay, or cause any Subsidiary Borrower to pay, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Termination Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Loan is borrowed, the Borrower shall repay, or cause
any Subsidiary Borrower to pay, all Swingline Loans then outstanding.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower or relevant Subsidiary Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower or
relevant Subsidiary Borrower on such Borrowing Date by depositing such proceeds
in the account of the Borrower or relevant Subsidiary Borrower with the
Administrative Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower or relevant Subsidiary Borrower irrevocably
authorizes the Swingline Lender to charge the Borrower’s or relevant Subsidiary
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 7.1(f) shall
have occurred and be continuing with respect to the Borrower or any Subsidiary
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.4(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.4(b), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

19



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower or any Subsidiary
Borrower may have against the Swingline Lender, the Borrower, any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.5 Facility Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Margin on the
daily amount of the Revolving Commitment of such Lender (whether used or unused)
during the period from and including the Closing Date to but excluding the date
on which such Revolving Commitment terminates; provided that, if such Lender
continues to have any Revolving Loans after its Revolving Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Loans from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Loans. Facility fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date hereof; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple of $500,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.

 

20



--------------------------------------------------------------------------------

2.7 Additional Revolving Commitments.

(a) At any time after the Closing Date and prior to the fourth anniversary of
the Closing Date, the Borrower and any one or more Lenders (including New
Lenders) may agree that such Lender(s) shall make, obtain or increase the amount
of their Revolving Commitments by executing and delivering to the Administrative
Agent an Increased Revolving Commitment Activation Notice specifying the amount
of such increase and the applicable Increased Revolving Commitment Closing Date
(which may be no later than the fourth anniversary of the Closing Date).
Notwithstanding the foregoing, (i) the aggregate amount of incremental Revolving
Commitments obtained pursuant to this Section 2.7(a) shall not exceed
$150,000,000, (ii) incremental Revolving Commitments may not be made, obtained
or increased after the occurrence and during the continuation of a Default or
Event of Default, including after giving effect to the incremental Revolving
Commitments in question, (iii) the increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (iv) no more than one
Increased Revolving Commitment Closing Date may be selected by the Borrower
during the term of this Agreement. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an increase described in Section 2.7(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Commitments shall make Revolving Loans, the proceeds
of which will be used to prepay the Revolving Loans of other Lenders, so that,
after giving effect thereto, the resulting Revolving Loans outstanding are
allocated among the Lenders in accordance with Section 2.14(a) based on the
respective Revolving Percentages of the Lenders after giving effect to such
Increased Revolving Commitment Closing Date.

2.8 Prepayments.

(a) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) the Revolving Loans (other than Multicurrency
Loans), in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay (or
cause any Subsidiary Borrower to pay) any amounts owing pursuant to
Section 2.17. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

 

21



--------------------------------------------------------------------------------

(b) The Borrower may at any time and from time to time prepay (or cause any
Subsidiary Borrower to prepay) Multicurrency Loans, in whole or in part, without
premium or penalty, upon irrevocable notice (which notice must be received by
the Administrative Agent prior to 3:00 P.M., London time, three Business Days
before the date of prepayment) specifying the date and amount of prepayment.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with any
amounts payable pursuant to Section 2.17 and accrued interest to such date on
the amount prepaid. Partial prepayments of Multicurrency Loans shall be in a
minimum principal amount of (x) €1,000,000 or a whole multiple or €100,000 in
excess thereof, in the case of Multicurrency Loans denominated in Euros,
(y) ¥100,000,000 or a whole multiple or ¥10,000,000 in excess thereof, in the
case of Multicurrency Loans denominated in Yen and (z) in the case of any other
Foreign Currency, such amount as shall have been agreed by the Borrower and
approved by the Administrative Agent and the Lenders.

(c) If, on any Calculation Date, the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments, the Borrower shall, without notice or demand,
immediately repay (or cause any Subsidiary Borrower to pay) such of the
outstanding Revolving Loans in an aggregate principal amount such that, after
giving effect thereto, the Total Revolving Extensions of Credit do not exceed
the Total Revolving Commitments, together with interest accrued to the date of
such payment or prepayment on the principal so prepaid and any amounts payable
under Section 2.17 in connection therewith. The Borrower may, in lieu of
prepaying Multicurrency Loans in order to comply with this paragraph, deposit
amounts in the relevant Foreign Currencies in a Cash Collateral Account, for the
benefit of the Lenders, equal to the aggregate principal amount of Multicurrency
Loans required to be prepaid. To the extent that after giving effect to any
prepayment of Revolving Loans required by this paragraph, the Total Revolving
Extensions of Credit at such time exceed the Total Revolving Commitments at such
time, the Borrower shall, without notice or demand, immediately deposit in a
Cash Collateral Account, for the benefit of the Lenders, upon terms reasonably
satisfactory to the Administrative Agent an amount equal to the amount of such
remaining excess. The Administrative Agent shall apply any cash deposited in any
Cash Collateral Account (to the extent thereof) to repay Multicurrency Loans at
the end of the Interest Periods therefor; provided that, (x) the Administrative
Agent shall release to the Borrower from time to time such portion of the amount
on deposit in any Cash Collateral Account to the extent such amount is not
required to be so deposited in order for the Borrower to be in compliance with
this Section 2.8(c) and (y) the Administrative Agent may so apply such cash at
any time after the occurrence and during the continuation of an Event of
Default. “Cash Collateral Account” means an account specifically established by
the Borrower with the Administrative Agent for purposes of this Section 2.8(c)
and hereby pledged to the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.8(c).

2.9 Conversion and Continuation Options.

(a) The Borrower and any Subsidiary Borrower may elect from time to time to
convert Eurodollar Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
and any Subsidiary Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans denominated in Dollars by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.

 

22



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Revolving Loans, provided that no Eurodollar Loan denominated in Dollars
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower or relevant Subsidiary Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Revolving
Loans denominated in Dollars shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period and, if the Borrower or
relevant Subsidiary Borrower shall fail to give such notice of continuation of a
Multicurrency Loan, such Multicurrency Loan shall be automatically continued for
an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Swingline Loan shall bear interest at a rate per annum equal to ABR
plus the Applicable Margin.

(d) (i) If all or a portion of the principal amount of any Revolving Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Revolving Loan or any facility fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2% (unless such
overdue amount is denominated in a Foreign Currency, in which case such overdue
amount shall bear interest of a rate per annum equal to the highest rate then
applicable under this Agreement to Multicurrency Loans denominated in such
Foreign Currency plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

23



--------------------------------------------------------------------------------

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a year of three hundred and sixty (360) days, and the actual days elapsed
(except with respect to Eurodollar Loans denominated in Pounds Sterling, which
shall be calculated on the basis of a year of three hundred and sixty-five
(365) days and the actual days elapsed), except that, with respect to ABR Loans
the rate of interest which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Revolving Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, the Subsidiary Borrowers and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrower and any
Subsidiary Borrower, deliver to the Borrower and any Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined in it reasonable judgment
(which determination shall be conclusive and binding upon the Borrower and any
Subsidiary Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Revolving Loans during such Interest Period,

(c) the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower and any Subsidiary Borrower) that deposits in the
applicable currency are not generally available, or cannot be obtained by the
relevant Lenders, in the applicable market (any Foreign Currency affected by the
circumstances described in clause (a), (b) or (c) is referred to as an “Affected
Foreign Currency”),

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower, any Subsidiary Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (x) pursuant to clause (a) or (b) of this
Section 2.13 in respect of Eurodollar Loans denominated in Dollars, then (i) any
Eurodollar Loans denominated in Dollars requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
denominated in Dollars shall be continued as ABR Loans and

 

24



--------------------------------------------------------------------------------

(iii) any outstanding Eurodollar Loans denominated in Dollars shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(y) in respect of any Multicurrency Loans, then (i) any Multicurrency Loans in
an Affected Foreign Currency requested to be made on the first day of such
Interest Period shall not be made and (ii) any outstanding Multicurrency Loans
in an Affected Foreign Currency shall be due and payable on the first day of
such Interest Period. Until such relevant notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans denominated in Dollars or
Multicurrency Loans in an Affected Foreign Currency shall be made or continued
as such, nor shall the Borrower or any Subsidiary Borrower have the right to
convert ABR Loans to Eurodollar Loans denominated in Dollars. The Administrative
Agent shall withdraw such notice upon its determination that the event or events
which gave rise to such notice no longer exist.

2.14 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower and any Subsidiary Borrower from the Lenders
hereunder, each payment by the Borrower on account of any facility fee and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower and any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 11:00 A.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds (or, in the case of principal or
interest relating to Multicurrency Loans, prior to 11:00 A.M., London time, on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at its Funding Office, in the relevant Foreign Currency and in
immediately available funds). The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received, net of
any amounts owing by such Lender pursuant to Section 8.7. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower and any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, (i) in the case of
amounts denominated in Dollars, such amount with interest thereon, at a rate
equal to the greater of (X) the Federal Funds Effective Rate and (Y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent or (ii) in the case of amounts

 

25



--------------------------------------------------------------------------------

denominated in Foreign Currencies, such amount with interest thereon at a rate
determined by the Administrative Agent to be the cost to it of funding such
amount until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover (i) in the case of amounts denominated in
Dollars, such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower and any Subsidiary Borrower or (ii) in
the case of amounts denominated in Foreign Currencies, such amount with interest
thereon at a rate determined by the Administrative Agent to be the cost to it of
funding such amount, on demand, from the Borrower and any Subsidiary Borrower.
Nothing in this paragraph shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitments hereunder or to prejudice any
rights that the Borrower and any Subsidiary Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or relevant Subsidiary Borrower hereunder that the
Borrower or relevant Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower or
relevant Subsidiary Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
or relevant Subsidiary Borrower within three Business Days after such due date,
the Administrative Agent shall be entitled to recover, on demand, from each
Lender to which any amount which was made available pursuant to the preceding
sentence, (i) in the case of amounts denominated in Dollars, such amount with
interest thereon at the rate per annum equal to the daily average Federal Funds
Effective Rate and (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate per annum determined by
the Administrative Agent to be the cost to it of funding such amount. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower or relevant Subsidiary Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 2.16(d) or Section 8.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Swingline Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

2.15 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.16 and changes in the rate of tax on the overall net
income of such Lender);

 

26



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(iii) shall impose on such Lender any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower or relevant Subsidiary Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower or relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled,
which notice shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower or relevant Subsidiary Borrower within 120 days after such
Lender becomes aware of such fact; provided that, if the circumstances giving
rise to such claim have a retroactive effect, then such 120-day period shall be
extended to include the period of such retroactive effect.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital or liquidity adequacy or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(such request shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower within 120 days after it becomes aware of such fact), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

(c) If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Lender shall
be conducted with respect to such Foreign Currency) shall have in effect any
reserve, liquid asset or similar requirement with respect to any category of
deposits or liabilities customarily used to fund loans in such Foreign Currency,
or by reference to which interest rates applicable to loans in such Foreign
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Multicurrency Loan in such
Foreign Currency, and such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written notice requesting compensation under this
paragraph (such notice shall include, if available, details reasonably
sufficient to establish the basis for such compensation payable and shall be
submitted to the Borrower within 120 days after it becomes aware of such fact),
the Borrower will pay (or cause any Subsidiary Borrower to pay) to such Lender
on each Interest Payment Date with respect to each affected Multicurrency Loan
an amount that will compensate such Lender for such additional cost.

 

27



--------------------------------------------------------------------------------

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.

(f) Notwithstanding any other provision of this Agreement, if, (i) (A) the
adoption of any law, rule or regulation after the date of this Agreement,
(B) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (C) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, shall make it unlawful for any
such Lender to make or maintain any Multicurrency Loan or to give effect to its
obligations as contemplated hereby with respect to any Multicurrency Loan, or
(ii) there shall have occurred any change in national or international
financial, political or economic conditions (including the imposition of or any
change in exchange controls, but excluding conditions otherwise covered by this
Section 2.15) which would make it impracticable for the Required Lenders to make
or maintain Multicurrency Loans denominated in the relevant currency after the
date hereof to, or for the account of, the Borrower, then, by written notice to
the Borrower and to the Administrative Agent:

(i) such Lender or Lenders may declare that Multicurrency Loans (in the affected
currency or currencies) will not thereafter (for the duration of such
unlawfulness) be made by such Lender or Lenders hereunder (or be continued for
additional Interest Periods), whereupon any request for a Multicurrency Loan (in
the affected currency or currencies) or to continue a Multicurrency Loan (in the
affected currency or currencies), as the case may be, for an additional Interest
Period) shall, as to such Lender or Lenders only, be of no force and effect,
unless such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Multicurrency Loans (in the
affected currency or currencies), made by it be converted to ABR Loans or Loans
denominated in Dollars, as the case may be (unless repaid by the Borrower), in
which event all such Multicurrency Loans (in the affected currency or
currencies) shall be converted to ABR Loans or Revolving Loans denominated in
Dollars, as the case may be, as of the effective date of such notice as provided
in paragraph (f) below and at the Exchange Rate on the date of such conversion
or, at the option of the Borrower, repaid on the last day of the then current
Interest Period with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Multicurrency Loans of such Lender shall instead be applied
to repay the ABR Loans or Revolving Loans denominated in Dollars, as the case
may be, made by such Lender resulting from such conversion.

 

28



--------------------------------------------------------------------------------

(g) For purposes of Section 2.15(f), a notice to the Borrower by any Lender
shall be effective as to each Multicurrency Loan made by such Lender, if lawful,
on the last day of the Interest Period currently applicable to such
Multicurrency Loan; in all other cases such notice shall be effective on the
date of receipt thereof by the Borrower.

The obligations of the Borrower pursuant to this Section 2.15 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16 Taxes.

(a) All payments made by or on behalf of any Loan Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, (i) such amounts shall be paid to
the relevant Governmental Authority in accordance with applicable law and
(ii) the amounts so payable by the applicable Loan Party to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Document, provided, however, that the
such Loan Party shall not be required to increase any such amounts payable to
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (e) or (f) of
this Section, (ii) that are withholding taxes imposed on amounts payable to such
Lender, except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the such Loan
Party with respect to such Non-Excluded Taxes pursuant to this paragraph, or
(iii) that are taxes imposed pursuant to FATCA.

(b) In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law to the extent the Borrower or such Subsidiary Borrower has not already
reimbursed a Lender for such amounts pursuant to Section 2.15 or
Section 2.16(a).

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter the such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof. If (i) any Loan Party fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) any Loan Party fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Loan Parties shall indemnify the Administrative Agent
and the Lenders for such amounts and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii).

 

29



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Non-Excluded Taxes or Other Taxes, only to the extent
that a Loan Party has not already indemnified the Administrative Agent for such
Non-Excluded Taxes or Other Taxes and without limiting the obligations of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this paragraph shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(e) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax. Each Lender (or Transferee) that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of U.S. Internal Revenue
Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit D and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Borrower or the Administrative Agent. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section that such Non-U.S. Lender is not
legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate: provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

30



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(h) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or relevant Subsidiary
Borrower or with respect to which the Borrower or relevant Subsidiary Borrower
has paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund to the Borrower or relevant Subsidiary Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or relevant Subsidiary Borrower under this Section 2.16 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay (or cause any Subsidiary Borrower to repay) the amount paid over to the
Borrower or relevant Subsidiary Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person except to the extent
required by the Borrower to verify the amount of the refund pursuant to this
Section 2.16(h).

(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

2.17 Indemnity. The Borrower and each of the Subsidiary Borrowers agree to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower or any Subsidiary Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower or any Subsidiary
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower or any Subsidiary
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower or relevant Subsidiary Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans or conversion of a Eurodollar Loan on a day that is not the
last day of an Interest Period with respect thereto or (d) assignment of a
Eurodollar Loan on a day that is not the last day of an Interest Period as a
result of the request of the Borrower pursuant to Section 2.19. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in

 

31



--------------------------------------------------------------------------------

the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Revolving Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Revolving Loans
and all other amounts payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Revolving Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower and any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.15 or 2.16(a).

2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.15 or 2.16(a), (b) becomes a Defaulting Lender or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) if applicable, prior to any
such replacement, such Lender shall not have taken actions under Section 2.15
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Section 2.15 or 2.16(a), (iv) the replacement financial institution shall
purchase, at par, all Revolving Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.17 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.15 or
2.16(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

2.20 Release of Subsidiary Guarantor. In the event that all of the Capital Stock
held by the Borrower or its Subsidiaries in any Subsidiary Guarantor is sold or
otherwise Disposed of or dissolved or liquidated in compliance with the
requirements of this Agreement (or such sale, other Disposition, dissolution or
liquidation has been approved by the Required Lenders), such Subsidiary
Guarantor shall, without further action, automatically be released from its
Guaranteed Obligations under the Guarantee Agreement and such Guaranteed
Obligations, as to such Subsidiary Guarantor, shall terminate and have no
further force or effect (it being understood and agreed that the sale of Capital
Stock in one or more Persons that own, directly or indirectly, all of such
Capital Stock in any Subsidiary Guarantor shall be deemed to be a sale of such
Capital Stock in such Subsidiary Guarantor for the purposes of this
Section 2.20).

 

32



--------------------------------------------------------------------------------

2.21 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower and any Subsidiary Borrower in respect of
any sum due to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower and each Subsidiary
Borrower as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrower and each Subsidiary Borrower contained in this Section 2.21 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

2.22 Foreign Currency Exchange Rate.

(a) No later than 1:00 P.M., New York City time, on each Calculation Date with
respect to a Foreign Currency, the Administrative Agent shall determine the
Exchange Rate as of such Calculation Date with respect to such Foreign Currency,
provided that, upon receipt of a borrowing request pursuant to Section 2.2(b),
the Administrative Agent shall determine the Exchange Rate with respect to the
relevant Foreign Currency on the related Calculation Date (it being acknowledged
and agreed that the Administrative Agent shall use such Exchange Rate for the
purposes of determining compliance with Section 2.1 with respect to such
borrowing request). The Exchange Rates so determined shall become effective on
the relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Sections 2.15(f) and 2.21 and any other provision requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between Dollars and Foreign Currencies.

(b) No later than 5:00 P.M., New York City time, on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

(c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

33



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided
that (i) such Defaulting Lender’s Revolving Commitment may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Revolving Loans may not be reduced or excused or the scheduled
date of payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

(c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) subject to no Default or Event of Default, all or any part of the Swingline
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Percentages but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Extensions of
Credits plus such Defaulting Lender’s Swingline Exposure does not exceed the
Total Revolving Commitments of all non-Defaulting Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Swingline Exposure;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan, unless the Swingline Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.

 

34



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:

3.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as at October 31, 2010, October 31, 2009 and October 31,
2008, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as at July 31, 2011, and the
related unaudited fiscal year-to-date consolidated statements of income and cash
flows present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the fiscal
year-to-date consolidated results of its operations and its consolidated fiscal
year-to-date cash flows (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
October 31, 2010 to and including the date hereof there has been no Disposition
by any Group Member of any part of its business or property which is material to
the Borrower and its Subsidiaries, taken as a whole.

3.2 No Change. Since November 1, 2010, there has been no development or event
that has had or would be likely to have a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, be likely to have a Material Adverse Effect and
(d) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or in
good standing would not, in the aggregate, be likely to have a Material Adverse
Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and public policy limiting exculpation, indemnification or contribution.

 

35



--------------------------------------------------------------------------------

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member (except where such violation of any Contractual Obligation
would not, individually or in the aggregate, be likely to have a Material
Adverse Effect) and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.

3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member (a) with respect to any of
the Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) that, after giving effect to any applicable insurance, would be likely to
have a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would be likely to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

3.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, except where failure to
have such title or valid leasehold interest would not be likely to have a
Material Adverse Effect, and none of such property is subject to any Lien except
as permitted by Section 6.3.

3.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim. To the best of the Borrower’s knowledge, the use
of Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other tax returns that are required to be filed for periods for which the
statute of limitations remains open and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings or
where the failure to file such tax returns or pay such taxes, fees or other
charges would not be likely to have a Material Adverse Effect); no tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

3.11 Federal Regulations. No part of the proceeds of any Revolving Loans, and no
other extensions of credit hereunder, will be used in a manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. None of the Borrower or any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.

 

36



--------------------------------------------------------------------------------

3.12 Labor Matters. Except as, in the aggregate, would not be likely to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

3.13 ERISA. Neither a Reportable Event nor a failure to meet the applicable
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived, has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and, to the best of the Borrower’s knowledge, each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code. No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
There has been no determination that any Single Employer Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 302 of ERISA)
and the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would likely result in a material
liability under ERISA, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any material liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
has been terminated or is in Reorganization or Insolvent, and neither the
Borrower nor any Commonly Controlled Entity has received notice of a
determination that any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of ERISA).

3.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

3.15 Use of Proceeds. The proceeds of the Revolving Loans shall be used for
general corporate purposes, including acquisitions and repurchases by the
Borrower of its common stock.

3.16 Environmental Matters. The Borrower and each Subsidiary has complied with
all applicable Environmental Laws, except to the extent that the failure to so
comply would not be likely to have a Material Adverse Effect. The Borrower’s and
the Subsidiaries’ facilities do not contain any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants regulated
under any Environmental Law, in violation of any such law, or any rules or
regulations promulgated pursuant thereto, except for violations that would not
likely have a Material Adverse Effect. The Borrower is aware of no events,
conditions or circumstances involving environmental pollution or contamination
or public or employee health or safety, in each case applicable to it or its
Subsidiaries, that would be likely to have a Material Adverse Effect.

3.17 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document or certificate furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or

 

37



--------------------------------------------------------------------------------

the other Loan Documents, when taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement, and in the case of financial statements contained in the Confidential
Information Memorandum, as of the date such financial statements were filed with
the Securities and Exchange Commission), any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and that the Company makes no representation as to whether the
projected results will be achieved. There is no fact known to any Loan Party
that would be likely to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents or certificates furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

3.18 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit, of the following conditions precedent on or before October 28, 2011:

(a) Credit Agreement; Guarantee Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1A and (ii) the Guarantee
Agreement, executed and delivered by each Subsidiary Guarantor, if any.

(b) Existing Credit Agreement. The Borrower shall have terminated the Existing
Credit Agreement and paid any principal, interest, fees or other amounts owing
thereunder.

(c) Approvals. All governmental and third party approvals reasonably necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

(d) Fees. The Lenders, the Administrative Agent, the Co-Documentation Agents,
the Co-Syndication Agents and the Co-Lead Arrangers shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of outside legal counsel), no later
than one Business Day before the Closing Date.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated on or before the Closing Date, substantially in the form
of Exhibit B,

 

38



--------------------------------------------------------------------------------

with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(f) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Cooley Godward LLP, counsel to the Borrower and its
Subsidiaries. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Other Documents. In the case of any extension of credit made on an Increased
Revolving Commitment Closing Date, the Administrative Agent shall have received
such customary documents and information as it may reasonably request.

(d) Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.3, 3.4 and 3.5 as to any Subsidiary Borrower
to which a Revolving Extension of Credit is to be made shall be true and correct
in all material respects on and as of the date of such Borrowing.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, by KPMG LLP or other independent certified public accountants of
nationally recognized standing; and

 

39



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods. Documents required to be furnished pursuant to this
Section 5.1 and Section 5.2 below (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto, on Parent’s or
the Borrower’s website on the Internet at www.synopsys.com or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial or public third-party website or whether sponsored by the
Administrative Agent (including the website of the SEC at http://www.sec.gov));
provided that (x) in each case, other than with respect to regular periodic
reporting, the Borrower shall notify the Administrative Agent of the posting of
any such documents and (y) in the case of documents required to be furnished
pursuant to Section 5.2, at the request of the Administrative Agent, the
Borrower shall furnish to the Administrative Agent a hard copy of such document.
Each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (d), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, a certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section 6.1
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.1 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(b) within 10 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 10 days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, except, in each case, to the extent such financial
statements or reports have already been provided pursuant to Section 5.1; and

(c) reasonably promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

Any information required to be furnished pursuant to Section 5.2 shall be deemed
to have been furnished if Parent or the Borrower shall have made such materials
available to the Administrative Agent, including

 

40



--------------------------------------------------------------------------------

by electronic transmission, within the time periods specified therefor and
pursuant to procedures approved by the Administrative Agent, or by filing such
materials by electronic transmission with the Securities and Exchange
Commission.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, taxes,
assessments and governmental charges and claims that by law might create liens,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
where such obligations would not, in the aggregate, be likely to have a Material
Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a) Preserve, renew and keep in full
force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do would not be likely to have a Material Adverse Effect; and
(b) comply with all Requirements of Law except to the extent that failure to
comply therewith would not, in the aggregate, be likely to have a Material
Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted
and (b) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
transactions in relation to its business and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time during normal business
hours and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would be
likely to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that, after giving effect to any applicable insurance, would be
likely to have a Material Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence of any Reportable Event
with

 

41



--------------------------------------------------------------------------------

respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan, any withdrawal from any
Plan or Multiemployer Plan, the termination of any Plan or Multiemployer Plan,
or the Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to (x) the withdrawal from or termination of any Plan or Multiemployer
Plan, or (y) the Reorganization or Insolvency of any Multiemployer Plan; and

(e) any development or event that has had or would be likely to have a Material
Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8 Environmental Laws. Comply in all respects with, and use reasonable efforts
to ensure compliance in all respects by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply in all respects
with and maintain, and use reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case as would not be likely to
have a Material Adverse Effect.

5.9 New Significant Subsidiaries. With respect to any new Significant Subsidiary
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this Section 5.9, shall include any existing Subsidiary that becomes
a Significant Subsidiary), promptly cause such new Significant Subsidiary (a) to
become a party to the Guarantee Agreement and (b) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit B, with appropriate insertions and attachments.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

6.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 2.75 to 1.00 or (ii) upon the consummation of a Material
Acquisition, permit the Consolidated Leverage Ratio as at the last day of the
period of four consecutive fiscal quarters following such Material Acquisition
of the Borrower to exceed 3.00 to 1.00.

(b) Minimum Cash. Permit the aggregate amount of all cash and Cash Equivalents
held by the Borrower and its Subsidiaries at any time and available for general
corporate purposes at such time to be less than $300,000,000.

 

42



--------------------------------------------------------------------------------

6.2 Subsidiary Indebtedness. Permit any Subsidiary of the Borrower to create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of the Borrower of obligations of any Subsidiary Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding; provided that the
aggregate principal amount of such Indebtedness, together with the aggregate
principal amount of Indebtedness permitted under clauses (h), (i) and (j) of
this Section 6.2, shall not exceed 20% of Consolidated Net Worth at any one time
outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) after giving pro forma effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing;

(g) Indebtedness arising from Swap Agreements entered into to hedge or mitigate
risks to which any Group Member has actual exposure or otherwise entered into
for non-speculative purposes;

(h) Indebtedness incurred by any Foreign Subsidiary after the Closing Date in
connection with an acquisition by such Foreign Subsidiary otherwise permitted by
this Agreement; provided that the aggregate principal amount of Indebtedness
incurred by Foreign Subsidiaries in connection with such permitted acquisitions
after the Closing Date, together with the aggregate principal amount of
Indebtedness permitted under clauses (e), (i) and (j) of this Section 6.2, shall
not exceed 20% of Consolidated Net Worth at any one time outstanding;

(i) Indebtedness of any Subsidiary in connection with the New Campus Financing
after the Closing Date; provided that the aggregate principal amount of such
Indebtedness, together with the aggregate principal amount of Indebtedness
permitted under clauses (e), (h) and (j) of this Section 6.2, shall not exceed
20% of Consolidated Net Worth at any one time outstanding; and

(j) additional Indebtedness of the Borrower’s Subsidiaries in an aggregate
principal amount (for all such Subsidiaries) not to exceed 10% of Consolidated
Net Worth at any one time outstanding; provided that the aggregate principal
amount of such Indebtedness, together with the aggregate principal amount of
Indebtedness permitted under clauses (e), (h) and (i) of this Section 6.2, shall
not exceed 20% of Consolidated Net Worth at any one time outstanding.

 

43



--------------------------------------------------------------------------------

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP to the extent required thereby;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing (i) Indebtedness of any Subsidiary of the Borrower incurred
pursuant to Section 6.2(e) to finance the acquisition of fixed or capital assets
(including real estate transactions) and (ii) Indebtedness of the Borrower
incurred to finance the acquisition of fixed or capital assets (including real
estate transactions), provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (y) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (z) the amount of Indebtedness
secured thereby is not increased;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(i) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

44



--------------------------------------------------------------------------------

(j) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(k) banker’s Liens and similar Liens in respect of deposit accounts, and Liens
in the ordinary course of business in favor of securities intermediaries in
respect of securities accounts securing fees and costs owing to such securities
intermediaries;

(l) Liens on insurance proceeds in favor of insurance companies with respect to
the financing of premiums;

(m) precautionary filings in respect of true leases;

(n) Liens encumbering property or assets of any Foreign Subsidiary to secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.2(h);

(o) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 7(h); and

(p) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) 5% of Consolidated Net Worth at any one time.

6.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any directly or indirectly wholly-owned Subsidiary
(provided that the continuing or surviving corporation shall be a Subsidiary);
and

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets to
the Borrower or any Subsidiary (upon voluntary liquidation or otherwise);

(c) the Borrower or a wholly-owned Subsidiary of the Borrower may merge with
another corporation, provided (i) the Borrower or such wholly-owned Subsidiary
(subject to clause (ii)), as the case may be, shall be the continuing or
surviving corporation of such merger, or (ii) in the case of a wholly-owned
Subsidiary of the Borrower which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Borrower shall cause
such continuing or surviving corporation to be a wholly-owned Subsidiary of the
Borrower; provided in the case of (i) and (ii) above, immediately before and
after giving effect to such merger no Default or Event of Default shall have
occurred and be continuing; and

 

45



--------------------------------------------------------------------------------

(d) provided no Default or Event of Default shall have occurred and be
continuing, any Subsidiary may be dissolved, wound-up or liquidated if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and would not be likely to have a Material Adverse Effect.

6.5 Transactions with Affiliates. Enter into any material transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; except for:

(a) transactions (i) as to which the Borrower’s good faith valuation is less
than $50,000,000 or (ii) as to which the Borrower’s valuation is $50,000,000 or
greater and (A) such valuation has been approved by a majority of the
disinterested members of the board of directors of the Borrower or (B) as to
which the Borrower or any Subsidiary shall deliver to the Administrative Agent a
written valuation report of an appropriate investment banking, accounting,
valuation or appraisal firm stating that the Borrower’s valuations are arm’s
length;

(b) the payment of reasonable fees and compensation to officers and directors of
the Borrower or any of its Subsidiaries and reasonable indemnification
arrangements entered into by the Borrower or any of its Subsidiaries, including
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
employee stock options and employee stock ownership plans approved by the board
of directors of the Borrower; and

(c) transactions among the Borrower and any of its Subsidiaries reflecting
purchases and sales of goods, the provision of services or the licensing of
intellectual property, in each case in the ordinary course of business.

6.6 Changes in Fiscal Periods. Without first giving prior written notice thereof
to the Administrative Agent and the Lenders, permit the fiscal year of the
Borrower and its Domestic Subsidiaries to end on a day other than the Saturday
closest to October 31 or change the Borrower’s method of determining fiscal
quarters; provided that no more than one such notice shall be given during the
term of this Agreement.

6.7 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except (a) for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto and (b) other businesses arising from
acquisitions as to which the aggregate revenue in any fiscal year does not
exceed $50,000,000.

6.8 Material Acquisitions. Make a Material Acquisition unless (i) immediately
before and immediately after giving pro forma effect to such Material
Acquisition, no Default or Event of Default shall have occurred and be
continuing and (2) immediately after giving effect to such Material Acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenants set forth in 6.1, such compliance to be determined on the basis of the
financial information most recently

 

46



--------------------------------------------------------------------------------

delivered to the Administrative Agent and the Lenders pursuant to Section 5.1(a)
or (b) as though such Material Acquisition had been consummated as of the first
day of the fiscal period covered thereby and evidenced by a certificate from a
Responsible Officer of the Borrower demonstrating such compliance calculation in
reasonable detail.

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower or any Subsidiary Borrower shall fail to pay any principal of
any Revolving Loan when due in accordance with the terms hereof; or the Borrower
or any Subsidiary Borrower shall fail to pay any interest on any Revolving Loan,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless the facts or circumstances to which such representation or warranty
relates shall have been subsequently corrected so as to make such representation
or warranty no longer inaccurate in any material respect; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the
Revolving Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and

 

47



--------------------------------------------------------------------------------

(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $75,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; (iv) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to meet the applicable minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with (i) a withdrawal
from any Multiemployer Plan, or (ii) a withdrawal from, or the termination,
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid by the Borrower or its
Subsidiaries or paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $75,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

 

48



--------------------------------------------------------------------------------

(i) the Guarantee Agreement or the guarantee contained in Section 2 thereof
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

7.2 Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Agreement if the Administrative Agent, with
the consent of or at the direction of the Required Lenders, subject to
Section 10.1, shall have waived such Event of Default in writing or stated in
writing that the same has been cured to its reasonable satisfaction, but no such
waiver shall extend to or affect any subsequent Event of Default or impair any
rights of the Administrative Agent or the Lenders upon the occurrence thereof.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or

 

49



--------------------------------------------------------------------------------

any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own bad faith, gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agents under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Revolving Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Revolving

 

50



--------------------------------------------------------------------------------

Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower or any Subsidiary Borrower and without limiting the obligation
of the Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Revolving Commitments shall have terminated and the Revolving Loans shall
have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Revolving Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s bad faith, gross negligence or willful misconduct. The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Revolving Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its
Revolving Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or

 

51



--------------------------------------------------------------------------------

further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Revolving Loans. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.

8.10 Co-Documentation Agents and Co-Syndication Agents. The Co-Documentation
Agents and Co-Syndication Agents shall not have any duties or responsibilities
hereunder in their capacity as such.

SECTION 9. GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS

9.1 Guarantee.

(a) The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.

(b) The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent, or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Subsidiary Borrower Obligations and/or enforcing any rights with respect to,
or collecting against, any Subsidiary Borrower under this Guarantee; provided,
however, that the Borrower shall not be liable for the fees and expenses of more
than one separate firm for the Lenders (unless there shall exist an actual
conflict of interest among such Persons, and in such case, not more than two
separate firms) in connection with any one such action or any separate, but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Guarantee shall remain in full force and effect
until the Subsidiary Borrower Obligations are paid in full and the Commitments
are terminated.

(c) No payment or payments made by any Subsidiary Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Subsidiary Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Subsidiary Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or

 

52



--------------------------------------------------------------------------------

collected from the Borrower in respect of the Subsidiary Borrower Obligations),
remain liable for the Subsidiary Borrower Obligations until the Subsidiary
Borrower Obligations are paid in full and the Revolving Commitments are
terminated.

(d) The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.

9.2 No Subrogation. Notwithstanding any payment or payments made by the Borrower
hereunder, or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Subsidiary Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Subsidiary Borrower
Obligations continued, and the Subsidiary Borrower Obligations, or the liability
of any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Subsidiary Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Subsidiary Borrower Obligations
or for the Guarantee under this Section 9 or any property subject thereto. When
making any demand hereunder against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on
any Subsidiary Borrower, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from any Subsidiary
Borrower or any release of any Subsidiary Borrower shall not relieve the
Borrower of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Borrower. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

53



--------------------------------------------------------------------------------

9.4 Guarantee Absolute and Unconditional. The Borrower waives any and all notice
of the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of the Guarantee under this
Section 9; the Subsidiary Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the Guarantee under this
Section 9; and all dealings between any Subsidiary Borrower and the Borrower, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon the Guarantee under this Section 9. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Subsidiary Borrower or the Borrower with respect to the Subsidiary
Borrower Obligations. The Guarantee under this Section 9 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guarantee under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guarantee under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guarantee under this
Section 9 shall have been satisfied by payment in full and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement any Subsidiary Borrower may be free from any
Subsidiary Borrower Obligations.

9.5 Reinstatement. The Guarantee under this Section 9 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Subsidiary Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

54



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any
Revolving Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders) and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release all or substantially all of
the Subsidiary Guarantors from their obligations under the Guarantee Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 8 without the written consent of the
Administrative Agent; (v) add additional currencies as Foreign Currencies in
which Multicurrency Loans may be made under this Agreement without the written
consent of all the Lenders who are party to Multicurrency Loans; (vi) amend,
modify or waive any provision of Section 2.3 or 2.4 without the written consent
of the Swingline Lender; or (vii) amend, modify or waive any provision of
Section 2.14 without the consent of each Lender directly and adversely affected
thereby. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Revolving Loans. In the case of any waiver, the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) This Agreement may be amended without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:

(i) This Agreement will be amended to designate any Subsidiary with a
jurisdiction of organization of Bermuda, France, Germany, Hungary, Ireland,
Japan, Taiwan, the United Kingdom or such other foreign jurisdictions as shall
be mutually agreed by the Borrower, Administrative Agent and each Lender as a
Subsidiary Borrower upon (u) ten Business Days’ prior notice to the Lenders
(such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (v) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit F (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (w) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Guarantee contained in Section 9 covers the Obligations of such Subsidiary,
(x) the agreement and acknowledgment by the Subsidiary Guarantors that the

 

55



--------------------------------------------------------------------------------

Guarantee Agreement covers the Obligations of such Subsidiary, (y) the delivery
by such Subsidiary of evidence that such Subsidiary has appointed an agent for
service of legal process in the State of New York reasonably acceptable to the
Administrative Agent and (z) the delivery to the Administrative Agent of
(1) corporate or other applicable resolutions, other corporate or other
applicable documents, certificates, representations, warranties and legal
opinions in respect of such Subsidiary substantially equivalent to comparable
documents delivered on the Closing Date and (2) such other documents with
respect thereto as the Administrative Agent shall reasonably request.

(ii) This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Revolving
Loans made to such Subsidiary Borrower and repayment in full of all other
amounts owing by such Subsidiary Borrower under this Agreement (it being agreed
that any such repayment shall be in accordance with the other terms of this
Agreement); provided, however, that no such amendment shall affect or limit the
Borrower’s obligations under the Guarantee.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower and

Subsidiary Borrower:

  

700 East Middlefield Road

Mountain View, California 94043

Attention: Treasurer

Telecopy: (605) 584-4240

Telephone: (605) 584-5000

With a copy to: VP and General Counsel

Administrative Agent:

  

For Dollar-

denominated

Revolving Loans:

  

10 S. Dearborn St.

Floor 7

Chicago, IL 60603

Attention: Leonida Mischke

Telecopy: (888) 292-9533

Telephone: (312) 385-7055

Email: jpm.agency.servicing.4@jpmchase.com

For Multicurrency

Loans:

  

J.P. Morgan Europe Limited

125 London Wall, Floor 9

London EC2Y 5AJ United Kingdom

Attention: The Manager

Telecopy: 44-207-777-2360

Email: loan_and_agency_london@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

56



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower and each Subsidiary Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of outside counsel to the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower at least one Business Day prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of outside
counsel to each Lender and of outside counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement and performance of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Revolving Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any

 

57



--------------------------------------------------------------------------------

Indemnitee against any Loan Party under any Loan Document, excluding litigation
commenced by the Borrower against any of the Administrative Agent or the Lenders
which (i) seeks enforcement of any of the Borrower’s rights hereunder and
(ii) is determined adversely to any of the Administrative Agent or the Lenders
in final and nonappealable decision of a court of competent jurisdiction (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that neither the Borrower nor any Subsidiary Borrower shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Treasurer (Telephone No. (650) 962-5000)
(Telecopy No. (650) 584-4240), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Revolving Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower nor any Subsidiary
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower or any Subsidiary Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may in accordance with applicable law assign to one or more assignees
(each, an “Assignee”), other than a natural person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Revolving Loans at the time owing to it) with the
prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other Person; and provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Revolving Loans, the amount of the
Revolving Commitments or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the

 

58



--------------------------------------------------------------------------------

date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8(a) or (f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates, if any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For purposes of this Section 10.6, “Approved Fund” mean any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an affiliate
of a Lender or (c) an entity or an affiliate of any entity that administers or
manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Revolving Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, any Subsidiary Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, in accordance with applicable law, without the consent
of the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a

 

59



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Revolving Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Revolving Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Revolving Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulation. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent which specifically acknowledges the Participant’s entitlement to
any such greater payment (and the provisions of this Section 10.6(c) shall not
in any manner be deemed to constitute such prior written consent). Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant complies with Section 2.16(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

60



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a “Benefited
Lender”) shall, at any time after the Revolving Loans and other amounts payable
hereunder shall immediately become due and payable pursuant to Section 7 receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 7(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

61



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower and each Subsidiary
Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of any state or federal court located in the
Borough of Manhattan in the City of New York, and appellate courts from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower and each Subsidiary Guarantor hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.

 

62



--------------------------------------------------------------------------------

(b) At such time as the Revolving Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements) shall
have been paid in full and the Revolving Commitments have been terminated, the
Guarantee Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee Agreement shall terminate, all without delivery of any instrument
or performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed under circumstances not otherwise in
violation of this Section 10.15, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Subsidiary Borrower, which information includes the name and
address of the Borrower and each Subsidiary Borrower and other information that
will allow such Lender to identify the Borrower and each Subsidiary Borrower in
accordance with the Act.

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

SYNOPSYS, INC., as Borrower By:  

/s/ Brian M. Beattie

  Name: Brian M. Beattie   Title: Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Alex Rogin

  Name: Alex Rogin   Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Syndication Agent and as a Lender By:  

/s/ Thuy U. Bui

  Name: Thuy U. Bui   Title: Assistant Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Co-Syndication Agent and as a Lender By:  

/s/ Matt Burke

  Name: Matt Burke   Title: Vice President



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:  

/s/ Raed Y. Alfayoumi

  Name: Raed Y. Alfayoumi   Title: Vice President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA), as a Lender By:  

/s/ Bertram H. Tang

  Name: Bertram H. Tang   Title: Senior Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Alexis Coyle

  Name: Alexis Coyle   Title: Director



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation By:  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Kevin W. Herr

  Name: Kevin W. Herr   Title: Vice President



--------------------------------------------------------------------------------

U.S. Bank, National Association By:  

/s/ Jeff Benedix

  Name: Jeff Benedix   Title: Assistant Vice President